                         UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA




 PPT RESEARCH, INC.,                                  Civil Action No. 5:20-cv-02645-JLS

                        Plaintiff,

          v.

 SOLVAY USA, INC., d/b/a SOLVAY-
 RHODIA, SOLVAY, AND SOLVAY USA;
 and RHODIA OPERATIONS S.A.S. d/b/a
 RHODIA-SOLVAY, SOLVAY-RHODIA,
 RHODIA, RODIA S.A., RHODIA-FRANCE,
 RHODIA, INC., AND RHODIA GROUP.,

                        Defendants.



   DECLARATION OF RANDALL E. KAY IN SUPPORT OF SOLVAY USA INC.’S
  MOTION TO COMPEL ARBITRATION AND TO DISMISS THE COMPLAINT, OR
                ALTERNATIVELY, STAY PROCEEDINGS

         I, Randall E. Kay, declare as follows:

    1. I am a partner at Jones Day with an office at 4655 Executive Drive, San Diego, CA

92121-3134 and represent Solvay USA Inc.

    2. Attached as Exhibit 1 is a true and correct copy of Solvay USA Inc.’s Request for

Arbitration filed in the International Chamber of Commerce International Court of Arbitration on

July 2, 2020.

    3. Attached as Exhibit 2 is a true and correct copy of the International Chamber of

Commerce Arbitration Rules, Articles 6 and 29, in force as from 1 March 2017 obtained from




NAI-1513594526v1
   and available at https://iccwbo.org/content/uploads/sites/3/2017/01/ICC-2017-Arbitration-

   and-2014-Mediation-Rules-english-version.pdf.pdf (last visited July l , 2020).


        I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and accurate.

        Executed this 2nd day of July, 2020 in San Diego, California.


                                                      ~ yf½r




                                                -2-
NAI-I 513594526v 1
